DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
“the run-out” should be “a run-out”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “an axis running in the transporting direction” in the last line. It is unclear if the limitation is referring to the “an axis running in the transporting direction” in claim 1 or not. For the purpose of examination, it is interpreted to be referring to the limitation in claim 1.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takase (JPS6363519).
Regarding claim 1, Takase discloses an apparatus (Fig. 1-6) for producing a flat rolled metal product (S), the apparatus comprising: at least one rolling stand (1) and a cooling zone (examiner notes that 7 is hot run rollers, the workpiece out of the hot run is inherently cooling at room temperature. Therefore, at coiling 3, it is interpreted as a cooling zone) arranged downstream of the rolling stand; the rolling stand comprises rolls (1 comprises 4 rolls) which are rotatable about respective horizontal axes (into the page as shown in Fig. 1), such that the flat rolled product on the rolls is oriented horizontally (horizontal surface parallel with the horizontal axes) during the rolling in the rolling stand; between the rolling stand and the cooling zone and also in the cooling zone, transport rollers (8) operable for feeding the flat rolled product to the cooling zone in a horizontal transporting direction (left to right direction) and the flat rolled product is guided through the cooling zone; wherein the transport rollers have first axes of rotation (see the dotted roller 8 as shown in Fig. 2, the dotted roller has the rotational axis tilted from the horizontal); the first axes of rotation form a first acute angle (shown below) with the horizontal (H), [at least in a central section of the cooling zone, and before a run-in into the cooling zone and/or during the run-in in the cooling zone and the transport rollers are oriented in such a way that the first axes of rotation of sequentially arranged transport rollers progressively run more and more obliquely until the first acute angle (a) is reached,] or the associated transport rollers are pivotable about an axis (axis formed by 10) running in the transporting direction (roller 8 is pivotable about 10).  

    PNG
    media_image1.png
    519
    586
    media_image1.png
    Greyscale

Regarding claim 2, Takase discloses the apparatus as claimed in claim 1, [downstream of the run-out from the cooling zone and/or in the run-out from the cooling zone, the transport rollers are oriented such that the first axes of rotation of sequentially arranged transport rollers run less progressively obliquely until the horizontal (H) is reached,] or the associated transport rollers are pivotable about the axis (axis formed by 10) running in the transporting direction.  
Regarding claim 3, Takase discloses the apparatus as claimed in claim 1, further comprising at least in the section in which the first axes of rotation of the transport rollers form the first acute angle (shown above), the apparatus has a guide device (13) at the lower side, by means of which guide device for fixing the flat rolled product in position, viewed in the width direction (left and right direction as viewed in Fig. 2) of the flat rolled product.  
Regarding claim 4, Takase discloses the apparatus as claimed in claim 3, further comprising the guide device has holdback rollers (13) arranged sequentially in series (see last paragraph of [0001]), viewed in the transporting direction of the flat rolled product, the holdback rollers are rotatable about second axes of rotation (axes going through 13 top to bottom) which form a second acute angle (angle between 13 and the width of the product (dotted) as shown in Fig. 2) with the width direction of the flat rolled product, and the second angle comprising arms (any angle can be made up of two angled arms and one of them can be upward-directed) having an upward-directed component.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase.
Regarding claim 5, Takase discloses the apparatus as claimed in claim 4.
Takase as shown in Fig. 2 discloses that the sum of the first acute angle and the second acute angle seem to be about 90°.
Takase is silent to the sum of the first acute angle and the second acute angle is less than 90°.
It would have been an obvious matter of design choice to have chosen that the sum of the first acute angle and the second acute angle is less than 90°, since applicant has not disclosed that sum of the acute angles smaller than 90° solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the sum of the acute angle as disclosed by Takase.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3606279 and US 3241735 teach vertical rollers but they fail to teach the acute angled rollers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        





	717